Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 1 of 9 PageID: 408



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


     EDWARD TOBIN                                      Civil Action No.
             Plaintiff,
     v.                                                2:18-cv-12473-JLL-SCM

     SAMSUNG ELECTRONICS                               ORDER SCHEDULING R16
     AMERICA, INC.                                     CONFERENCE
              Defendants.

          To: All Counsel

          IT IS on this Friday, December 14, 2018, ORDERED as follows:

          1) Pursuant to Fed. R. Civ. P. 16, that a scheduling conference be held before the

   Honorable Steve Mannion, U.S.M.J., on 1/30/2019 at 10:00 a.m. in Courtroom 2B at the

   United States Courthouse, Newark, New Jersey, and it is further ordered that (a) Prior to

   the above scheduling conference, all counsel, including any individual(s) who are

   appearing on his/her own behalf (or “Pro Se”), confer to agree on a joint discovery plan

   based upon the attached Rider. See Local Civil Rule 26.1(b); (b) not later than eight (8)

   days prior to the above conference, the joint discovery plan shall be filed on ECF. See

   Local Civil Rule 26.1(b); (c) at the conference all parties who are not appearing pro se

   must be represented by counsel who shall have full authority to bind their clients in all

   pretrial matters. See Local Civil Rule 16.1(a); (d) plaintiff(s) notify any party who

   hereafter enters an appearance of the above conference and forward to that party a copy

   hereof; (e) the parties are to advise the Honorable Steve Mannion immediately if this

   action has been settled or terminated so that the above conference may be cancelled.

   Finally, counsel and litigants are advised that, pursuant to Fed. R. Civ. P. 26, 30 and 33

   early disclosure requirements and limitations on depositions/interrogatories will be

   enforced. Therefore, pursuant to the early disclosure requirements, counsel shall
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 2 of 9 PageID: 409



   exchange the following information without formal discovery requests: (i) identities of

   individuals with knowledge of disputed facts; (ii) documents and things in the possession

   of counsel or the parties regarding the disputed issues; (iii) insurance agreements in force;

   and (iv) statement of the basis for any damages claimed; and it is further

          2) ORDERED that the meeting of parties required by Fed. R. Civ. P. 26(f) shall

   take place fourteen (14) days prior to the date of the initial conference; and it is further

   ORDERED that upon the entry of appearance of any new and/or additional counsel

   subsequent to the date of this Order, plaintiff’s counsel shall send a copy of this

   Scheduling Order to the newly appearing attorneys(s), but on any third party claim, the

   counsel for the third party plaintiff shall send a copy of this Order to the newly entering

   counsel for third party defendant(s); and it is further

          3) ORDERED that all parties shall confer to agree and file a JOINT

   DISCOVERY PLAN no less than eight (8) days prior to the above-stated conference

   date, as required by Local Civil Rule 26.1(b) of this Court. The conference date should

   appear on the caption of the Joint Discovery Plan, which shall include at a minimum, the

   following items: (1) a brief factual statement of the claims or defenses in the action, as

   well as a brief statement of the legal issues in the case; (2) a description of all discovery

   conducted by the parties to date; (3) a description of all discovery problems encountered

   to date, the efforts undertaken by the parties to remedy these problems, and the parties

   suggested resolution of the problems; (4) a description of the parties further discovery

   needs; (5) the parties estimate of the time needed to complete discovery; (6) a statement

   regarding whether expert testimony will be necessary, and the parties anticipated

   schedule for retention of experts and submission of their reports; (7) a statement

   regarding whether there should be any limitation placed upon use of any discovery device

   and, if so, the reasons the limitation is sought; (8) a description of any special discovery
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 3 of 9 PageID: 410



   needs of the parties (e.g., videotape, telephone depositions, or problems with out-of-state

   witnesses or documents, or discovery of) digital information. (See, L. Civ. R. 26(d)).

           Sanctions may be imposed pursuant to Fed. R. Civ. P. 16(f) if counsel or an

   individual unrepresented by counsel either fails to appear at the conference or appears

   unprepared. Each litigant attending the conference shall be fully familiar with the file,

   and have full authority to bind their clients in all pretrial matters.




                                                       12/14/2018 5:49:03 PM




   Original: Clerk of the Court
   cc: All parties
       File
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 4 of 9 PageID: 411



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                 :       Civil Action No.

   Plaintiff(s),                                 :       Hon.

                   v.                            :       JOINT DISCOVERY PLAN

                                                 :

   Defendant(s).                                 :


   1.      Set forth a factual description of the case. Include the causes of action and
           affirmative defenses asserted.

   2.      Have settlement discussions taken place? Yes __________ No __________
           If so, when?   ______________________________

           (a)     What was plaintiff’s last demand?

                    (1)   Monetary demand: $ ___________


                    (2)   Non-monetary demand: __________

           (b)     What was defendant’s last offer?

                    (1)   Monetary offer: $ ___________
                    (2)   Non-monetary offer: __________


   3.      The parties [have ______ -have not ______] exchanged the information required
           by Fed. R. Civ. P. 26(a)(1). If not, state the reason therefor.

   4.      Describe any discovery conducted other than the above disclosures.

   5.      Generally, dispositive Motions cannot be filed until the completion of discovery.
           Describe any Motions any party may seek to make prior to the completion of
           discovery. Include any jurisdictional Motions and Motions to Amend.

   6.      The parties proposed the following:

           (a) Discovery is needed on the following subjects:

           (b) Should discovery be conducted in phases? If so, explain.
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 5 of 9 PageID: 412



         (c)   Number of Interrogatories by each party to each other party: ________

         (d)   Number of Depositions to be taken by each party: ___________

         (e)   Plaintiff’s expert report due on _______________.

         (f)   Defendant’s expert report due on ______________.

         (g)   Motions to Amend or to Add Parties to be filed by _______________.

         (h)   Dispositive motions to be served within ______days of completion of
               discovery.

         (i)   Factual discovery to be completed by                 .

         (j)   Expert discovery to be completed by ____________.

         (k)   Set forth any special discovery mechanism or procedure requested,
               including data preservation orders or protective orders:

         (l)   A pretrial conference may take place on                             .

         (m) Trial by jury or non-jury Trial?

         (n) Trial date: ______________________.


   7.    Do you anticipate any discovery problem(s)? Yes __________ No __________
         If so, explain.


   8.    Do you anticipate any special discovery needs (i.e., videotape/telephone
         depositions,    problems with out-of state witnesses or documents, etc.)? Yes
         ________ No _______
         If so, explain.


   9.    State whether this case is appropriate for voluntary arbitration (pursuant to L. Civ.
         R. 201.1 or otherwise), mediation (pursuant to L. Civ. R. 301.1 or otherwise),
         appointment of a special master or other special procedure. If not, explain why
         and state whether any such procedure may be appropriate at a later time (i.e., after
         exchange of pretrial disclosures, after completion of depositions, after disposition
         of dispositive motions, etc.).


   10.   Is this case appropriate for bifurcation? Yes __________ No __________
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 6 of 9 PageID: 413



   11.   We [do _____ -do not          ] consent to the trial and/or dispositive motions
         being conducted by a Magistrate Judge.




                                              ___________________________________
                                              Attorney(s) for Plaintiff(s)


                                              ___________________________________
                                              Attorney(s) for Defendant(s)
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 7 of 9 PageID: 414




                               Steve Mannion
                        UNITED STATES MAGISTRATE JUDGE
                        United States District Court of New Jersey

                            Rider to Rule 16 Scheduling Order

   I.    Discovery

         a. Discovery Plan: The discovery plan supplied by the parties in advance of the
            Rule 16 conference will be based upon a specific period to complete
            discovery. Cases will have a 4, 6, 10, or 12 month fact discovery track
            depending upon the type and complexity of the case:

                i. Four Months – Cases that typically require very little discovery, such
                   as Fair Debt Collection Act cases, will only have a 4 month period for
                   fact discovery.

                ii. Six Months – Most cases will have a 6 month period for fact
                    discovery, such as personal injury, employment, and civil rights cases.

               iii. Ten Months – Only complex commercials cases, patent cases, and
                    class actions will receive a 10 month period for fact discovery.

               iv. Twelve Months – Very complex cases with extensive E-discovery or
                   involving parties and witnesses outside the continental U.S. will
                   receive a 12 month period for fact discovery.

         a. Discovery: The parties are expected to promptly begin initial disclosures,
            which shall include the production of all documents relevant to any claim or
            defense, after the Rule 16 conference.

         b. Avoiding Discovery Disputes: Many discovery disputes can be avoided with a
            discovery confidentiality order or a Fed.R.Evid. 502(d) order.

                a. Discovery Confidentiality Orders: The parties will have 30 days from
                   the Rule 16 conference to provide the Court with a joint proposed
                   confidentiality order. See Local Civil Rule 5.3 and in patent cases
                   Local Civil Rule 9.3. Any proposed confidentiality order agreed to by
                   the parties must strictly comply with Fed.R.Civ.P. 26(c) and Local
                   Civil Rule 5.3. See also Pansy v. Borough of Stroudsburg, 23 F.3d
                   772 (3d Cir. 1994); Glenmede Trust Company v. Thompson, 56 F.3d
                   476 (3d Cir. 1995). Any such form of order must be accompanied by
                   an affidavit or attorney certification filed electronically under the
                   designation “affidavit/certification in support of discovery
                   confidentiality order.” The affidavit or attorney certification shall
                   describe (a) the nature of the materials to be kept confidential, (b) the
                   legitimate private or public interests which warrant confidentiality and
                   (c) the clearly defined and serious injury that would result should the
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 8 of 9 PageID: 415



                    order not be entered. Any such order must be clearly designated
                    “Discovery Confidentiality Order.” See L.Civ.R. 5.3 and the Court’s
                    Form Discovery Confidentiality Order at Appendix S.

                b. Fed.R.Evid. 502(d) Order. If the parties expect to produce large
                   volumes of paper or electronic discovery that may include privileged
                   material, counsel may consider submitting a joint proposed
                   Fed.R.Evid. 502(d) order.

   1.    Discovery Disputes: No discovery motion or motion for sanctions for failure to
         provide discovery shall be made without prior leave of Court. Counsel “shall
         confer” in good faith and attempt to informally resolve any discovery disputes
         before seeking the Court’s intervention. L. Civ. R. 37.1(a). Poison pen letters are
         not permitted. See D.N.J. App. R. Should informal efforts fail within 14 days of
         the occurrence of the dispute, the dispute shall immediately be brought to the
         Magistrate Judge’s attention via a joint dispute letter, not to exceed 6 pages that
         sets forth: (a) the request; (b) the response; (c) efforts to resolve the dispute; (d)
         why the complaining party believes the information is relevant and why the
         responding party’s response continues to be deficient; and (e) why the responding
         party believe the response is sufficient. If the discovery dispute is complex and
         requires the filing of briefs and affidavits, counsel may separately file same on the
         date of their joint dispute letter. No further submissions regarding the dispute
         may be submitted without leave of Court. Thereafter, the Court will schedule a
         telephonic discovery conference pursuant to Fed. R. Civ. P. 26(f) if necessary to
         resolve the dispute. See L. Civ. R. 16.1(f).

         a. Trial counsel must meet and confer to resolve any disputes concerning
            privilege before raising such disputes to the Court. If the dispute cannot be
            resolved by a joint proposed Fed.R.Evid. 502(d) order, the Court may refer the
            parties to a special master.

         c. Discovery disputes concerning paper discovery (other than those arising
            during depositions) are waived if not brought to the Court’s attention within
            90 days of the Rule 16 conference. The Court will not entertain applications
            concerning discovery matters, informally or otherwise, after this date and any
            objection will be deemed to have been waived.

   II.   Settlement:

         a. Discovery Necessary for Settlement: All counsel should be able to discuss at
            the Rule 16 the discovery they will need to engage in meaningful settlement
            discussions.

         b. Good Faith Statement: To facilitate settlement discussions at the Rule 16
            conference, plaintiffs in personal injury cases; Fair Debt Collection Act, 15
            U.S.C. § 1692k(a) cases, Fair Credit Reporting Act, 15 U.S.C. § 1681 cases;
            and civil rights cases with statutory fee shifting may serve defendant(s) and
            the Magistrate Judge with a good faith statement prior to the Rule 16
            conference. If so, the good faith statement should include the dollar amount
Case 2:18-cv-12473-JLL-SCM Document 31 Filed 12/14/18 Page 9 of 9 PageID: 416



            in controversy along with a basis for calculating damages and all supporting
            documentation including but not limited to medical records. In fee shifting
            cases, the statement should also include an itemization of reasonable
            attorneys’ fees incurred to date with each attorney’s name, hourly rate, and
            date and time entries for this matter.

         c. Compulsory Arbitration: Certain cases, like personal injury cases with
            presumed damages less than $150,000 are subject to compulsory arbitration.
            Counsel are directed to familiarize themselves with Local Civil Rule 201.1.




                                                 12/14/2018 5:49:03 PM
